Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Asociado Señor Hernández Denton.
Por entender que el dictamen emitido por el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Cir-cuito) es esencialmente correcto, disentimos. A continua-ción expondremos los hechos pertinentes del caso, según probados ante el foro de instancia, y los fundamentos para nuestro disenso.
I
La demandante Liza Cruz Sinigaglia comenzó a traba-jar en las Empresas Massó (en adelante Massó) el 19 de *848agosto de 1990. Específicamente laboraba en el Show Room de la sucursal ubicada en la Playa de Ponce. Mien-tras trabajaba allí, sostuvo una relación amorosa con el Sr. Ismael Quintana Ortiz, empleado de la misma sucursal. Para este tiempo, la señora Cruz Sinigaglia estaba casada con otra persona.
En enero de 1992 la señora Cruz Sinigaglia quedó em-barazada del señor Quintana Ortiz. Este le comunicó al gerente de la sucursal, Sr. Irving De Jesús, lo que estaba ocurriendo. Además, solicitó que lo trasladaran a otra sucursal. Ante esta situación, el señor De Jesús le informó al Director de Recursos Humanos de la empresa, Sr. Nico-lás Santana, sobre la relación que sostenían estos empleados.
Según las determinaciones de hecho del Tribunal de Pri-mera Instancia, aparentemente el Director de Recursos Humanos le explicó la situación al dueño de la empresa, Sr. Gildo Massó González.
El 16 de marzo de 1992 el señor Massó González se pre-sentó a la sucursal de la Playa de Ponce y se reunió por separado con el señor Quintana Ortiz y con la señora Cruz Sinigaglia. En estas reuniones, el señor Massó González le pidió la renuncia a cada empleado, dictándoles la respec-tiva carta. (1)
A consecuencia de lo anterior, la señora Cruz Sinigaglia presentó una demanda contra Massó en el entonces Tribunal Superior de Puerto Rico, Sala de Ponce. Alegó que ha-bía sido obligada a renunciar a su trabajo porque había *849informado que estaba embarazada, lo que “constituya] una violación [al] derecho constitucional que proh[í]be el discri-men por razón de sexo”, según el Art. II, Sec. 1 de la Cons-titución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Asimismo, señaló que su despido había sido forzado y no tenía justificación, lo que constituía una “violación a sus derechos constitucionales al discriminar en contra de ella por ser mujer”. Solicitó que se le concediera una partida de daños por la cantidad de novecientos cinco mil cuatrocientos ochenta y ocho dólares ($905,488), de acuerdo con la Ley Núm. 100 de 30 de junio de 1959, según enmendada por la Ley Núm. 116 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 146 et seq.).
En su sentencia, el foro de instancia determinó —como cuestión de hecho— que no había mediado ningún tipo de discrimen por razón de sexo en el despido de la señora Cruz Sinigaglia. Además, resolvió que el despido no se de-bió al estado de embarazo de la demandante, sino a la re-lación amorosa que sostenía con el señor Quintana Ortiz. Consideró la juez de instancia que la demandada Massó había derrotado la presunción que se activa cuando se alega que un despido ocurrió por razón de embarazo, según lo dispone la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. sec. 467 et seq., y lo resuelto en Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989), ya que se había probado mediante preponderancia de la prueba que el despido se debió a la relación adúltera entre los empleados de la misma sucursal. Por lo tanto, deter-minó que no procedía ningún tipo de indemnización según esta ley. Asimismo, concluyó que como la señora Cruz Sini-gaglia no había invocado la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., no se podía hacer determinación alguna sobre si procedía conce-der algún otro remedio.
Inconforme con esta determinación, la señora Cruz Si-nigaglia acudió ante el Tribunal de Circuito, alegando que *850el foro de instancia se había equivocado al resolver que no había ocurrido ningún tipo de discrimen por razón de sexo por estar embarazada y al determinar que la demandada Massó había cumplido con su peso de prueba.
Por su parte, el Tribunal de Circuito, en su sentencia de 22 de abril de 1996, determinó que la demandada Massó no había rebatido la presunción que surge en reclamaciones al amparo de la Ley Núm. 3, supra, de que el despido de toda mujer embarazada se considera injustificado. Esto se debió a que la prueba del patrono se limitó a intentar probar que la señora Cruz Sinigaglia había renunciado. Por eso con-cluyó que no se había establecido la justa causa para el despido. En consecuencia, revocó la sentencia del tribunal de instancia y devolvió el caso para que dicho foro determi-nara cuál era la compensación a la que tenía derecho la señora Cruz Sinigaglia según bajo la Ley Núm. 3, supra.
Oportunamente, la demandada Massó recurrió ante nos mediante un recurso de certiorari, el cual fue expedido el 1ro de noviembre de 1996. Planteó la comisión de un único error, a saber:
Erró el Tribunal Apelativo al entender que era aplicable la Ley de Madres Obreras y que no [se] rebati[ó] la presunción que [éjsta alegadamente contiene.
rH I — I
La Ley Núm. 3, supra, es una legislación que busca pro-teger a un sector en específico de la fuerza laboral: la mujer embarazada o que recién ha dado a luz. Esta ley “está en-caminada a salvaguardar los derechos de las trabajadoras embarazadas, estableciendo un período de descanso tanto antes como después del alumbramiento, y a prohibir el des-pido, suspensión, reducción de salario o discrimen de cual-quier índole contra la obrera”. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 199 (1988).
*851En específico, esta ley establece en su See. 4 lo si-guiente:
El patrono no podrá, sin causa justa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor ren-dimiento para el trabajo, en razón del embarazo. (Énfasis suplido.) 29 L.P.R.A. sec. 469.
Interpretando esta disposición, en Rivera Águila v. K-Mart de P.R., supra, pág. 610, resolvimos que:
... una vez entablada una acción por la obrera, mediante la cual reclamó resarcimiento por haber sido despedida de su em-pleo sin justa causa mientras estaba embarazada, el patrono viene obligado a alegar en su contestación los hechos que moti-varon el despido. Es al patrono ... a quien le corresponde pro-bar, mediante la preponderancia de la evidencia, que el despido estuvo justificado. El peso de la prueba se desplaza de la parte demandante recurrente hacia el demandado recurrido, y es so-bre éste que recae el onus próbandi. Arts. 2 y 8 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185b y 185h; Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 546 (1979). En reclamaciones al amparo de la Ley Núm. 3, supra, surge, pues, una presunción de despido injustificado que el pa-trono viene obligado a rebatir. Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV. Es al patrono al que le corresponde persuadir al juzgador de la no existencia del hecho presumido: el despido injustificado. Hawayek v. A.F.F., 123 D.P.R. 526 (1989).
Existe una presunción a favor de la obrera embarazada, de que una vez presenta una reclamación al amparo de la Ley Núm. 3, supra, su despido fue injustificado y le corres-ponde al patrono probar la justa causa para éste.
Recientemente, ampliamos esta interpretación en el caso Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998). Allí resolvimos específicamente cuándo una em-pleada puede llevar una acción al amparo de la Ley Núm. 3, supra. En lo pertinente, expresamos que el análisis a seguir en este tipo de reclamación no es si el despido es-tuvo motivado por la condición de embarazo; más bien, hay que determinar si, estando embarazada la empleada, *852el patrono la despidió sin causa justificada. Soc. de Gananciales v. Centro Gráfico, supra.
Una vez expuesto el derecho pertinente, procede que lo apliquemos a la situación de hechos ante nuestra consideración.
f — i hH h-i
En primer lugar, plantea la demandada Massó que no se le puede conceder remedio alguno a la señora Cruz Si-nigaglia al amparo de la Ley Núm. 3, supra, porque no invocó su aplicación en la demanda ni en los alegatos so-metidos en apelación. No le asiste la razón. Veamos.
Según la Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III, “[t]oda sentencia concederá el remedio a que tenga derecho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal remedio en sus alegaciones”. Es decir, los tribunales concederán lo que en derecho proceda y no lo que se les solicita. Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983). Por otro lado, la demanda sirve para notificar a la parte adversa, a grandes rasgos, de las reclamaciones y defensas que se tienen en su contra. Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995). Además, véanse: Moa v. E.L.A., 100 D.P.R. 573 (1972); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959). Además, hemos in-terpretado que la súplica no es parte propiamente de las alegaciones aunque ayuda a interpretarlas. Moa v. E.L.A., supra.
En las alegaciones de su demanda, la señora Cruz Sini-gaglia reclamó que había sido obligada a renunciar porque estaba embarazada y esto constituía un despido forzado sin justificación. Demanda, párrafos 5 y 6. Este lenguaje fue suficiente para notificarle a la demandada Massó sobre la naturaleza de la reclamación y la posible aplicabilidad de la Ley Núm. 3, supra, aun cuando no se nombrara es-*853pecíficamente según qué ley se estaba ejerciendo la causa de acción.
Sobrepasado este escollo procesal, procede que determi-nemos, según surge del expediente del caso y de la trans-cripción de evidencia, si la demandada Massó logró rebatir la presunción de despido injustificado que favorece a la se-ñora Cruz Sinigaglia.
La teoría del patrono Massó fue que no se había despe-dido a la señora Cruz Sinigaglia, sino que ésta había renunciado. Según el tribunal de instancia, le mereció mayor credibilidad la prueba de la demandante, que estable-cía que había sido obligada a renunciar. (2) La prueba de la demandada Massó se limitó al testimonio del señor Massó González y al documento titulado “Informe de Maternidad Pagada Durante los Años 1990-91-92”. En síntesis, éste declaró que la señora Cruz Sinigaglia le había pedido re-unirse con él; que en dicha reunión le solicitó un traslado de sucursal; que como no había plazas disponibles en otras sucursales, ella tomó un papel y escribió allí mismo su carta de renuncia, y que en ese momento no conocía del embarazo de la señora Cruz Sinigaglia. Al foro de instancia no le mereció credibilidad esta versión de los hechos.
Cabe señalar, además, que de este testimonio no surge ni un ápice de evidencia que pueda constituir justa causa para el despido.(3) Erró el tribunal de instancia al resolver que como el patrono había probado mediante preponderan-*854cia de la prueba que el despido no se debió al estado de embarazo de la señora Cruz Sinigaglia, a ésta no la prote-gía la Ley Núm. 3, supra. Estando la señora Cruz Siniga-glia embarazada al momento de su despido y siendo este hecho de conocimiento del patrono, éste no podía despe-dirla sin una justa causa. Como no se presentó prueba al-guna para demostrar que el despido fue justificado, no erró el Tribunal de Circuito al determinar que la Ley Núm. 3, supra, y sus remedios aplican al caso de autos.
IV
Debemos tratar un último punto. En su escrito de cer-tiorari la demandada Massó señala parcamente que “si aplicare una presunción [de despido injustificado] de las características expuestas por la sentencia del Tribunal apelativo, la misma sería irrazonable y posiblemente inconstitucional”.(4) Aduce que se ha creado una presun-*855ción teóricamente rebatible, pero que en la práctica sería irrebatible en los casos tramitados al amparo de la Ley Núm. 3, supra. No tiene razón.
Según explicáramos, la Ley Núm. 3, supra, se activa cuando una mujer que está embarazada es despedida de su empleo, y el patrono conoce este hecho. Se establece la pre-sunción, no de que fue despedida por estar embarazada, sino de que el despido fue sin justa causa. Al patrono, en-tonces, le toca rebatir y establecer que el despido estuvo justificado. Esta presunción no es irrefutable. En realidad, esta ley es análoga a la Ley Núm. 80, supra, y por eso se utiliza un análisis similar al resolver controversias relacio-nadas con éstas. Ambas leyes se distinguen en dos (2) as-pectos fundamentales: (1) la compensación dada al em-pleado despedido y (2) que no constituirá justa causa para el despido de la mujer embarazada el menor rendimiento en el trabajo. Por lo tanto, y tal como la presunción de la Ley Núm. 80, supra, no es arbitraria, caprichosa ni irrefutable, tampoco consideramos que la presunción de despido injustificado al amparo de la Ley Núm. 3, supra, es irrazonable.
V
Por los fundamentos antes expuestos, disentimos del curso seguido por la mayoría y confirmaríamos el dictamen del Tribunal de Circuito.

 El tribunal de instancia determinó, según la credibilidad que le mereció cada testigo, que el señor Quintana Ortiz y la señora Cruz Sinigaglia fueron despedidos por el señor Massó González, ya que la relación que sostenían dañaba la imagen de la empresa. Específicamente hizo constar lo siguiente:
“El señor Massó [González] requirió la renuncia a la [señora Cruz Sinigaglia], también por el fundamento de que su relación con el [señor] Quintana [Ortiz] dañaba la imagen de la empresa. Aunque la prueba de las partes también fue conflictiva en cuanto al aspecto de la renuncia de la [señora Cruz Sinigaglia], es decir, si fue o no voluntaria, resolvemos a base de la credibilidad que nos merecieron los testimonios sobre ese aspecto, que la renuncia de la [señora Cruz Sinigaglia] fue requerida por el [señor] Massó [González].”


 Es una norma reiterada que las determinaciones de un tribunal de inferior jerarquía no deben ser descartadas o modificadas arbitrariamente ni sustituidas por el criterio del tribunal apelativo en ausencia de pasión, prejuicio, parcialidad o error manifiesto. Mercado, Quilichini v. U.C.P.R., 143 D.P.R. 610 (1997); Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984). Al no existir ninguno de estos elementos en el caso ante nuestra consideración, no debemos des-cartar o modificar las determinaciones de hecho del foro de instancia.


 Según el Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185b), en lo pertinente, constituye una justa causa para el despido lo siguiente:
“(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
*854“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento,
“(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cam-bios en los servicios rendidos al público.
“(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocu-rrir el despido.
“No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento....” (Enfasis suplido.)
En el caso de autos, la prueba presentada por la demandada Massó no logró demostrar que las actuaciones de la señora Cruz Sinigaglia podían enmarcarse den-tro de alguna de estas categorías. El tribunal de instancia determinó que la verda-dera razón del despido fue que la relación que sostenían los empleados dañaba la imagen de la empresa. Massó debió presentar prueba sobre la existencia de alguna política de la empresa que prohíba este tipo de relación, su razonabilidad y el cono-cimiento de ésta por sus empleados. Al no hacerlo, no refutó la presunción de despido injustificado ni la aplicabilidad de la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. see. 467.


 En su argumentación, Massó no señala qué preceptos constitucionales se violan con la adopción de la presunción de despido injustificado para las madres obreras.